Per Curiam.

We agree with the board that respondent violated the cited Disciplinary Rules and Rules for the Government of the Bar, and we concur in its decision to dismiss Count VI. We cannot, however, concur in the recommendation for a two-year suspension with one year suspended on conditions. Rather, we find an indefinite suspension from the practice of law to be a more appropriate sanction for the serious misconduct committed in this case. Respondent is, therefore, suspended from the practice of law indefinitely, and any petition for reinstatement he files must be accompanied by proof that he has complied with the conditions set forth by the board. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.